                          Case 2:15-cv-05346-CJC-E Document 496-15 Filed 04/12/21 Page 1 of 4 Page ID
                                                          #:35876



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “14”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
Case 2:15-cv-05346-CJC-E Document 496-15 Filed 04/12/21 Page 2 of 4 Page ID
                                #:35877
       USCA11 Case: 20-12720 Date  Filed: 12/16/2020 Page: 41 of 119




                                Exhibit 14                            1264
Case 2:15-cv-05346-CJC-E Document 496-15 Filed 04/12/21 Page 3 of 4 Page ID
                                #:35878
       USCA11 Case: 20-12720 Date  Filed: 12/16/2020 Page: 42 of 119




                                Exhibit 14                            1265
Case 2:15-cv-05346-CJC-E Document 496-15 Filed 04/12/21 Page 4 of 4 Page ID
                                #:35879
       USCA11 Case: 20-12720 Date  Filed: 12/16/2020 Page: 43 of 119




                                Exhibit 14                            1266
